Citation Nr: 0941372	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis of 
the left leg, claimed as skin, bone, and vascular condition 
of the left lower extremity.

2.  Entitlement to service connection for arteriosclerosis of 
the right leg, claimed as skin, bone, and vascular condition 
of the right lower extremity.

3.  Entitlement to service connection for fractured hip.

4.  Entitlement to service connection for fractured left 
fibula (shin).

5.  Entitlement to service connection for fractured right 
fibula (shin).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 30, 1945 to 
December 21, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the Veteran was scheduled for a 
videoconference hearing in June 2009.  The record reflects 
that he was properly notified for the hearing in a May 2009 
letter but that he failed to appear without explanation.  He 
has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.  38 C.F.R. § 20.704 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for arteriosclerosis of the legs (claimed as a skin, bone, 
and vascular condition of the lower extremities), a fractured 
hip, and fractured fibulas because they were incurred during 
service.  Specifically, he claims that he was injured while 
serving aboard the USAT GEORGE WASHINGTON when the ship was 
hit by a torpedo.  He claims to have been taken as a prisoner 
of war by the Germans five days before the end of World War 
II.

The Board finds that additional development must be completed 
before the claims can be adjudicated.  Notably, the Veteran 
indicated in a January 2006 statement that he received 
treatment at the Hollywood and Oakland Park VA Clinics over 
the past 12 month period.  Unfortunately, those records are 
not contained in the claims file.  Additionally, both the 
August 2006 rating decision on appeal, as well as the 
statement of the case, reflect that an August 1, 2006 VA 
treatment record from the Miami VA Healthcare System was 
reviewed in conjunction with the claims.  However, the Board 
cannot find this record in the claims folders; therefore, it 
should be obtained, along with any other treatment records 
from the Miami VA Healthcare System.

The Board also notes that the RO obtained the ship history 
report for the USAT GEORGE WASHINGTON.  However, only the 
first page of the two page document is of record.  The second 
page, which contains the relevant portion of the ship's 
history (subsequent to 1943), should be obtained and placed 
in the claims file.  With regard to the Veteran's service 
aboard the LTC JOHN M. RITCHIE, the Board notes that no ship 
history is of record.  Therefore, the ship history for the 
LTC JOHN M. RITCHIE should be obtained and associated with 
the claims file.

Finally, the Board notes that the Veteran's service personnel 
records were received after the March 2007 statement of the 
case was issued and without a waiver of RO consideration.  
Although the record contains a September 2007 memo from the 
decision review officer which states that the additional 
evidence does not change the prior decision because the 
personnel records fail to confirm that the Veteran was 
injured aboard the USAT GEORGE WASHINGTON, the additional 
records should be now be formally considered by the agency of 
original jurisdiction (AOJ) with any additional evidence 
received pursuant to the Board's remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all treatment records from the 
VA Healthcare System in Miami, Florida, as 
well as from the VA Clinics in Hollywood 
and Oakland Park, Florida.  

2.  Obtain the full two page document ship 
history for the USAT GEORGE WASHINGTON and 
associate it with claims file.  
Additionally, obtain the ship history of 
the LTC JOHN M. RITCHIE and associate it 
with the claims file.

3.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



